30 N.Y.2d 577 (1972)
In the Matter of the Detective Endowment Association, Police Department, City of New York, Inc. et al., Appellants,
v.
Howard R. Leary, as Police Commissioner of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued February 7, 1972.
Decided February 18, 1972.
Abraham Shalo for appellants.
J. Lee Rankin, Corporation Counsel (Beatrice Rothman and Stanley Buchsbaum of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.